DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 08/25/2022 has been entered.
Response to Amendment
The Applicant originally submitted Claims 1-20 in the application. In the present response, the Applicant amended Claims 1-2, 8 and 17. Accordingly, Claims 1-20 are currently pending in the application.
Response to Arguments
Applicant’s Arguments/Remarks filled 08/25/2022, with respect to rejection of Claim 1, 8 and 17 under 35 U.S.C. § 103 have been fully considered, however not persuasive. 
Applicant argues that, no combination of the cited references can be used to establish a prima facie case of obviousness against the Claims of the present application under 35 U.S.C. § 103, as the cited references, individually or in combination, do not teach or suggest every elements of Claims 1, 8 and 17.
In support of this argument, the Applicant asserts that, cited US 4,235,283 to Gupta fails to teach or suggest; “one or more pistons, wherein each of the one or more pistons is aligned with one of the one or more separable I/O interconnects of the processor module” limitation of Claims 1, 8 and 17. 
The Applicant reasons that, Gupta describes multiple pistons that are each aligned with an integrated circuit chip and fails to describe the pistons each being aligned with separable I/O interconnect of the module, as claimed.
The Applicant further reasons that, Gupta’s described chips do not teach or suggest the claimed “separable I/O interconnects”, as a chip, which may or may not include interconnects, is not itself an interconnect, much less a “separable I/O interconnects”, as claimed.
The Examiner respectfully disagrees.
The Merriam Webster defines the term “alignment” as “the proper positioning or state of adjustment of parts (as of a mechanical or electronic device) in relation to each other”.
Gupta Fig 1 illustrates a substrate 14 for the purpose of extending electrical connections of chips 12 individually by pins 16. Pins 16 furthermore, plug into sockets of an external board not shown in Fig 1 of Gupta for simplicity, thus establishing that, pins 16 being “separable I/O interconnect”.
Furthermore, pins 16 are in alignment with chips 12, as their sole function is to extend each individual electrical connections of chips 12,  separately through the ceramic substrate 14. 
Chips 12, as is clearly illustrated in Fig 1 of Gupta, being in alignment with pistons 26, and therefore also, being in alignment with pins 16.
Accordingly, Examiner submits that, following MPEP 2111 guidelines, Gupta in a broadest reasonable interpretation, in light of the specification, teaches or suggest the above-mentioned limitation of Claims 1, 8 and 17.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4 , 8-11 and 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Gupta (US 4,235,283) in view of Ross et al (US 2007/0030656). 
	Regarding Claim 1, Gupta (In Figs 1-2) discloses a heatsink (18/28), (Col 3, II. 38-40), (Col 4, II. 10-12) for distributed load over a module (14) with one or more separable input/output (I/O) interconnects (16), (Col 3, II. 31-36), comprising: 
a thermal conductor (18), (Col 3, II. 38-40); and 
one or more pistons (22/26/27), wherein each of the one or more pistons is aligned with one of the one or more separable I/O interconnects (16), (Col 3, II. 31-36) of the processor module (14), (Fig 1).
However Gupta does not expressively recite the component (12) being a processor module.
Instead Ross (In Figs 1-4) teaches the component (32) being a processor module (32), (¶ 23, II. 1-3), (Fig 3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Gupta with Ross with a processor module to benefit from processing data of the computer in a normal operating conditions with externally cooling and dissipating heat away from the microprocessors and out of the computer case (Ross, ¶ 2, II. 1-9).
Regarding Claim 2, Gupta in view of Ross discloses the limitations of Claim 1, however Gupta (In Figs 1-2) further discloses wherein the one or more pistons (22/26/27) comprise one or more spring (27) - loaded pistons (22/26/27), (Fig 1), and wherein the one or more pistons (22/26/27) are configured to contact the one or more separable I/O interconnects (16) of the processor module (Fig 1).
Examiner Note; Applicant is encouraged to amend the Claim requiring; “wherein the one or more pistons are configured to directly contact the one or more separable I/O interconnects of the processor module”.
Regarding Claim 3, Gupta in view of Ross discloses the limitations of Claim 1, however Gupta (In Figs 1-2) further discloses wherein the one or more pistons (22/26/27) comprise a plurality of pistons (22/26/27) arranged in a plurality of arrays (Fig 2).
Regarding Claim 4, Gupta in view of Ross discloses the limitations of Claim 1, however Gupta (In Figs 1-2) further discloses wherein the heatsink (18/28), (Col 3, II. 38-40), (Col 4, II. 10-12) further comprising one or more cavities (22) housing the one or more pistons (22/26/27), (Fig 1), and wherein the one or more separable I/O interconnects (16) of the processor module (14) are configured to couple to a computing module (14) to form an I/O (Col 3, II. 31-36) to the processor module (14), (Fig 1).
Regarding Claim 8, Gupta (In Figs 1-2) discloses an apparatus (10) for distributed load over a processor module (14) with separable input/output (I/O) connectors (16), (Col 3, II. 31-36), comprising: 
The processor module (14) comprising one or more separable I/O interconnects (16), (Col 3, II. 31-36); and a heatsink (18/28), (Col 3, II. 38-40), (Col 4, II. 10-12),  comprising: 
a thermal conductor (18); and one or more pistons (22/26/27), wherein each of the one or more pistons (22/26/27) is aligned with one of the one or more separable interconnects (16) of the processor module (14).
However where Gupta does not disclose the component (12) being a processor module.
Instead Ross (In Figs 1-4) teaches the component (32) being a processor module (32), (¶ 23, II. 1-3), (Fig 3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Gupta with Ross with a processor module to benefit from processing data of the computer in a normal operating conditions with externally cooling and dissipating heat away from the microprocessors and out of the computer case (Ross, ¶ 2, II. 1-9).
Regarding Claim 9, Gupta in view of Ross discloses the limitations of Claim 8, however Gupta (In Figs 1-2) further discloses wherein the one or more pistons (22/26/27) comprise one or more spring (27)- loaded pistons (22/26/27), (Fig 1).
Regarding Claim 10, Gupta in view of Ross discloses the limitations of Claim 8, however Gupta (In Figs 1-2) further discloses wherein the one or more pistons (22/26/27) comprise a plurality of pistons (22/26/27) arranged in a plurality of arrays (Fig 2).
Regarding Claim 11, Gupta in view of Ross discloses the limitations of Claim 8, however Gupta (In Figs 1-2) further discloses wherein the heatsink (18/28), (Col 3, II. 38-40), (Col 4, II. 10-12) further comprising one or more cavities (22) housing the one or more pistons (22/26/27), (Fig 1).
Regarding Claim 17, Gupta (In Figs 1-2) discloses a method for coupling a heatsink (18/28), (Col 3, II. 38-40), (Col 4, II. 10-12) for distributed load to a module (14) with separable I/O connectors (16), (Col 3, II. 31-36), comprising: 
aligning each of one or more pistons (22/26/27) of the heatsink (18/28) with one of one or more separable I/O interconnects (16) of the processor module (14); and 
thermally coupling a thermal conductor (18) of the heatsink (18/28) to the processor module (14).
However where Gupta does not expressively recite the component being a processor module.
Instead Ross (In Figs 1-4) teaches the component (32) being a processor module (32), (¶ 23, II. 1-3), (Fig 3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Gupta with Ross with a processor module to benefit from processing data of the computer in a normal operating conditions with externally cooling and dissipating heat away from the microprocessors and out of the computer case (Ross, ¶ 2, II. 1-9).
Regarding Claim 18, Gupta in view of Ross discloses the limitations of Claim 17, however Gupta (In Figs 1-2) further disclose wherein the one or more pistons (22/26/27) comprise one or more spring (27)- loaded pistons (22/26/27), (Fig 1).
Regarding Claim 19, Gupta in view of Ross discloses the limitations of Claim 17, however Gupta (In Figs 1-2) further discloses wherein the one or more pistons (22/26/27) comprise a plurality of pistons (22/26/27) arranged in a plurality of arrays (Fig 2).
Regarding Claim 20, Gupta in view of Ross discloses the limitations of Claim 17, however Gupta (In Figs 1-2) further discloses wherein the heatsink (18/28), (Col 3, II. 38-40), (Col 4, II. 10-12) further comprising one or more cavities (22) housing the one or more pistons (22/26/27), (Fig 1).
Claim 5-7 and 12-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Gupta in view of Ross and further in view of Kuganesan et al (US 2015/0245464). 
Regarding Claim 5, Gupta in view of Ross discloses the limitations of Claim 4, however Gupta as modified does not disclose wherein the heatsink further comprising one or more retention plates retaining the one or more pistons in the one or more cavities.
Instead Kuganesan (In Figs 1-3) teaches wherein the heatsink (55) further comprising one or more retention plates (70) retaining the one or more pistons (110) in the one or more cavities (90a), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Gupta with Ross and further with Kuganesan with the heatsink further comprising one or more retention plates retaining the one or more pistons in the one or more cavities to benefit from spring biasing the piston relative to the housing and biasing the piston towards the ground pad establishing electromagnetic compatibility (EMC) for the heat sink and the circuit board (Kuganesan, ¶ 22, II. 9-14, ¶ 29, II. 13-16).
Regarding Claim 6, Gupta in view of Ross and further in view of Kuganesan discloses the limitations of Claim 5, however Gupta as modified does not disclose wherein the one or more retention plates comprise one or more openings allowing for partial passage of the one or more pistons.
Instead Kuganesan (In Figs 1-3) further teaches wherein the one or more retention plates (70) comprise one or more openings (90) allowing for partial passage of the one or more pistons (110).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Gupta with Ross and further with Kuganesan with one or more retention plates with one or more openings allowing for partial passage of the one or more pistons to benefit from spring biasing the piston relative to the housing and biasing the piston towards the ground pad establishing electromagnetic compatibility (EMC) for the heat sink and the circuit board (Kuganesan, ¶ 22, II. 9-14, ¶ 29, II. 13-16).
Regarding Claim 7, Gupta in view of Ross and further in view of Kuganesan discloses the limitations of Claim 6, however Gupta as modified does not disclose wherein each piston comprises: a first portion passable through an opening of the one or more openings; and a second portion impassible through the opening of the one or more openings.
Instead Kuganesan (In Figs 1-3) further teaches wherein each piston (110) comprises: a first portion (first portion 110 below 120) passable through an opening (90) of the one or more openings (90); and a second portion (120) impassible through the opening (90) of the one or more openings (90).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Gupta with Ross and further with Kuganesan with each piston comprising a first portion passable through an opening of the one or more openings and a second portion impassible through the opening of the one or more openings to benefit from spring biasing the piston relative to the housing and biasing the piston towards the ground pad establishing electromagnetic compatibility (EMC) for the heat sink and the circuit board (Kuganesan, ¶ 22, II. 9-14, ¶ 29, II. 13-16).
Regarding Claim 12, Gupta in view of Ross discloses the limitations of Claim 11, however Gupta as modified does not disclose wherein the heatsink further comprising one or more retention plates retaining the one or more pistons in the one or more cavities.
Instead Kuganeson (In Figs 1-3) teaches wherein the heatsink (55) further comprising one or more retention plates (70) retaining the one or more pistons (110) in the one or more cavities (90a), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Gupta with Ross and further with Kuganesan with the heatsink further comprising one or more retention plates retaining the one or more pistons in the one or more cavities to benefit from spring biasing the piston relative to the housing and biasing the piston towards the ground pad establishing electromagnetic compatibility (EMC) for the heat sink and the circuit board (Kuganesan, ¶ 22, II. 9-14, ¶ 29, II. 13-16).
Regarding Claim 13, Gupta in view of Ross and further in view of Kuganesan discloses the limitations of Claim 12, however Gupta as modified does not disclose wherein the one or more retention plates comprise one or more openings allowing for partial passage of the one or more pistons.
Instead Kuganesan (In Figs 1-3) further teaches wherein the one or more retention plates (70) comprise one or more openings (90) allowing for partial passage of the one or more pistons (110).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Gupta with Ross and further with Kuganesan with one or more retention plates with one or more openings allowing for partial passage of the one or more pistons to benefit from spring biasing the piston relative to the housing and biasing the piston towards the ground pad establishing electromagnetic compatibility (EMC) for the heat sink and the circuit board (Kuganesan, ¶ 22, II. 9-14, ¶ 29, II. 13-16).
Regarding Claim 14, Gupta in view of Ross and further in view of Kuganesan discloses the limitations of Claim 13, however Gupta as modified does not disclose wherein each piston comprises: a first portion passable through an opening of the one or more openings; and a second portion impassible through the opening of the one or more openings.
Instead Kuganesan (In Figs 1-3) further teaches wherein each piston (110) comprises: a first portion (first portion 110 below 120) passable through an opening (90) of the one or more openings (90); and a second portion (120) impassible through the opening (90) of the one or more openings (90).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Gupta with Ross and further with Kuganesan with each piston comprising a first portion passable through an opening of the one or more openings and a second portion impassible through the opening of the one or more openings to benefit from spring biasing the piston relative to the housing and biasing the piston towards the ground pad establishing electromagnetic compatibility (EMC) for the heat sink and the circuit board (Kuganesan, ¶ 22, II. 9-14, ¶ 29, II. 13-16).
Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Gupta in view of Ross and further in view of Archard et al (US 2016/0360645).
Regarding Claim 15, Gupta in view of Ross discloses the limitations of Claim 8, however Gupta as modified does not discloses wherein the processor module comprises a processor lid at a first height, and wherein the one or more separable I/O interconnects are at a second height different than the first height.
Instead Archard (in Fig 2) teaches wherein the processor module (103), (¶ 2, II. 3-7) comprises a processor lid (127), (¶ 17, II. 1-6) at a first height (Fig 2), and wherein the one or more separable I/O interconnects (208), (¶19, II. 5-11) are at a second height different than the first height (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Gupta with Ross and further Archard with a processor lid at a first height and separable I/O interconnects at a second height different than the first height to benefit from covering the CPU and spreading heat to be directed to the heat sink and dissipated to surrounding ambient medium assuring the CPU to function properly (Archard, ¶ 2, II. 1-7).
Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Gupta in view of Ross and further in view of Jones (US 6,219,241).
Regarding Claim 16, Gupta in view of Ross discloses the limitations of Claim 8, however Gupta as modified does not discloses wherein the apparatus further comprising: one or more grooves; and a retention bail engageable with the one or more grooves that, when engaged, restricts movement of the processor module.
Instead Jones (In Figs 10-11) teaches wherein the apparatus (30’) further comprising: one or more grooves (grooves of 39/106), (Fig 11); and a retention bail (122) engageable with the one or more grooves (grooves of 39/106) that, when engaged, restricts movement of the processor module (22).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Gupta with Ross and further with Jones with grooves and a retention bail engageable with the grooves restricting movement of the processor module to benefit from securing the electronic package including the microprocessor chip with the heat sink on the printed circuit board of the computer system (Jones, Col 9, II. 31-35).
   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835